 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA

 9
     JOSE TRUJILLO,                                   Case No. 1:21-cv-00549-DAD-SAB
10
                   Plaintiff,                         ORDER GRANTING STIPULATED
11                                                    REQUEST TO EXTEND TIME FOR
            v.                                        DEFENDANT TO FILE RESPONSIVE
12                                                    PLEADING
     L&S PIZZA, INC., dba MOUNTAIN
13   MIKE’S PIZZA, et al.,                            (ECF No. 6)

14                 Defendants.

15

16          On May 18, 2021, a stipulation was filed agreeing to allow Defendant L&S Pizza, Inc.,

17 dba Mountain Mike’s Pizza, until June 29, 2021, to file a responsive pleading in this action.

18 (ECF No. 6.)      The Court finds good cause to approve the request based on the parties’

19 stipulation.
20          Accordingly, IT IS HEREBY ORDERED that the deadline for Defendant L&S Pizza,

21 Inc., dba Mountain Mike’s Pizza, to file a responsive pleading shall be extended until June 29,

22 2021.

23
     IT IS SO ORDERED.
24

25 Dated:     May 19, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
